Case 3:20-cv-00031-KRG Document 13 Filed 04/29/20 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

LINDA MILLER, ) Case No. 3:20-cv-31

)

Plaintiff, ) JUDGE KIM R. GIBSON
)
Vv )
)
TITHONUS TYRONE, L.P., )
)
Defendant. )

MEMORANDUM OPINION
I. Introduction

Linda Miller (“Miller”), a licensed practical nurse (“LPN”) at a nursing home operated by
Defendant Tithonus Tyrone, L.P. (“TTLP”), brought this employment discrimination action
against TTLP, her former employer. Miller alleges that TTLP has committed acts of religious and
age discrimination against her in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”),
the Age Discrimination in Employment Act (“ADEA”), and the Pennsylvania Human Relations
Act (“PHRA”). TTLP moved to dismiss Miller’s Complaint, arguing that Miller did not have a
sincere religious belief as Title VII requires, that accommodating Miller’s beliefs constituted an
undue hardship as a matter of law, and that Miller had failed to identify any similarly situated
employees who received favorable treatment. TTLP’s Motion to Dismiss (ECF No. 6) is fully
briefed (ECF Nos. 6, 7, 8) and ripe for disposition.

For the following reasons, the Court DENIES TTLP’s Motion to Dismiss and holds that
Miller has stated plausible claims of religious discrimination in violation of Title VII and the

PHRA based on theories of both failure to accommodate and disparate treatment.
Case 3:20-cv-00031-KRG Document 13 Filed 04/29/20 Page 2 of 14

II. Jurisdiction and Venue

This Court has original jurisdiction over Miller’s ADEA and Title VII claims because they
arise under federal law. 28 U.S.C. § 1331. This Court has supplemental jurisdiction over Miller’s
PHRA claims because they form part of the same case or controversy as her ADEA and Title VII
claims. 28 U.S.C. § 1367.

Venue is proper in this district because the action was originally filed in the Court of
Common Pleas of Blair County, which this district embraces, and TTLP timely removed the
action. 28 U.S.C. §§ 1441, 1446.

Ill. Factual Background

This case arises from TTLP’s termination of Miller's employment as an LPN at one of its
nursing homes in 2017, allegedly in violation of Title VIL, the ADEA, and the PHRA.! The Court
draws the following facts, which it accepts as true for purposes of deciding TTLP’s Motion to
Dismiss, from Miller’s Complaint. (See ECF No. 1-1.)

TTLP owns and operates Colonial Courtyard at Tyrone (“Colonial Courtyard”), a nursing
home in Tyrone, Blair County, Pennsylvania. (ECF No. 1-1 73.) TTLP hired Miller, an LPN, to
work at Colonial Courtyard beginning in November 2005. (Id. 1915, 7, 8-9.)

Miller is a devout Christian whose beliefs require her to treat Sunday as a day of rest. (Id.
{{ 19, 22.) Miller attends church services every Sunday at Hillside Community Church. (Id. {1

20-21.) Throughout Miller’s employment, TTLP was aware of Miller's belief that Sunday was a

 

1 Although Tithonus Tyrone does not move to dismiss Miller’s ADEA claims (see ECF No. 6 at 10), the Court
recounts the facts supporting those claims in the interest of providing a complete picture of the dispute.

2
Case 3:20-cv-00031-KRG Document 13 Filed 04/29/20 Page 3 of 14

day of rest and for over eleven years, TTLP accommodated Miller’s religious beliefs by not
scheduling her to work on Sundays. (Id. {{ 23-24.)

In the summer of 2017,2 TTLP informed Miller that she would have to work Sundays; in
response, Miller reiterated her objections to working Sundays, based on her religious beliefs. (Id.
{1 25—26.) TTLP informed Miller that she had no choice and would have to work on Sundays
when scheduled. (Id. { 27.)

TTLP scheduled Miller to work on Sunday, November 12, 2017. (Id. { 28.) Miller called
off of work due to illness and obtained a doctor’s notice stating that she had been unable to work
November 12, 2017. (Id. {J 29-30.) On November 14, 2017, TTLP terminated Miller's
employment, notwithstanding her religious objection to working on Sunday and her medical
inability to work that day. (Id. 131.) When TTILP terminated her employment, she was told that
TTLP was terminating her because it believed that she was no longer happy working at Colonial
Courtyard. (Id. J 32.)

Miller was 61 years of age when TILP terminated her employment. (Id. 7 35.) Her
replacement, Jacqueline Steel, was in her mid-thirties and not an LPN. (Id. {Jf 33-36.) On several
occasions prior to her termination, Miller’s supervisors at Colonial Courtyard had commented

that Miller was approaching retirement age. (Id. { 37.)

 

2Tt is unclear whether the alleged acts of discrimination occurred in 2017 or 2018, as Miller refers to being
fired in November 2017, and having filed a complaint with the Pennsylvania Human Relations Commission
in January 2018, but also states that she was still working for Tithonus Tyrone during the summer of 2018.
(See ECF No. 1-1 {{ 10, 15, 25.) The Court assumes that Miller was fired in November of 2017 and therefore
assumes that all other relevant dates that conflict occurred in 2017. This further aligns with the fact that
November 12, 2017, the Sunday on which Miller alleges Tithonus Tyrone scheduled her to work was, in
fact, a Sunday, while November 12, 2018 was a Monday.

3
Case 3:20-cv-00031-KRG Document 13 Filed 04/29/20 Page 4 of 14

Eight months after her termination from TTLP, Miller began working part-time at Tipton
Baptist Daycare at a substantially reduced pay rate. (Id. {J 38-41.)
IV. Procedural Background

Miller originally filed this action in the Blair County Court of Common Pleas on January
30, 2020. (ECF No. 1 at 2; 1-1 at 22.) In her Complaint, Miller brings six counts: (1) religious
discrimination in violation of Title VII—failure to accommodate (ECF No. 1-1 {J 39-49); (2)
religious discrimination in violation of Title VII—disparate treatment (Id. {1 50-63); (3) religious
discrimination in violation of the PHRA—failure to accommodate (Id. {1 64-77); (4) religious
discrimination in violation of the PHRA—disparate treatment (Id. TY 78-91); (5) age
discrimination in violation of the ADEA (Id. {1 92-105); and (6) age discrimination in violation
of the PHRA (Id. TJ 106-19).

TTLP moved to dismiss Miller’s religious discrimination claims on March 2, 2020. (ECF
No. 6.) Miller responded on March 20, 2020 (ECF Nos. 7, 8.)
V. Legal Standard

The Court may dismiss a complaint under Federal Rule of Civil Procedure 12(b)(6) where
the complaint fails “to state a claim upon which relief can be granted.” Connelly v. Lane Const.
Corp., 809 F.3d 780, 786 (3d Cir. 2016). But detailed pleading is not generally required. Id. The
Rules demand only “a short and plain statement of the claim showing that the pleader is entitled
to relief” to give the defendant fair notice of what the claims are and the grounds upon which

they rest. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)).
Case 3:20-cv-00031-KRG Document 13 Filed 04/29/20 Page 5 of 14

Under the pleading regime established by Twombly and Iqbal, a court reviewing the
sufficiency of a complaint must take three steps.3 See Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009).
First, the court must “tak[e] note of the elements [the] plaintiff must plead to state a claim.” Id.
Second, the court should identify allegations that, “because they are no more than conclusions,
are not entitled to the assumption of truth.” Id. at 679; see also Burtch v. Milberg Factors, Inc., 662
F.3d 212, 224 (3d Cir. 2011) (Mere restatements of the elements of a claim are not entitled to the
assumption of truth.”) (citation omitted). Finally, “[w]hen there are well-pleaded factual
allegations, [the] court should assume their veracity and then determine whether they plausibly
give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679. “A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id.; see also Connelly, 809 F.3d at 786. Ultimately,
the plausibility determination is “a context-specific task that requires the reviewing court to draw
on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

VI. Discussion

TILP moves to dismiss only Miller’s religious discrimination claims under Title VII and
the PHRA; it does not argue that she has failed to adequately plead her ADEA claims. (ECF No.
6 at 10.) This Court applies the same standards to Title VII and PHRA claims for religious

discrimination. Wilkerson v. New Media Tech. Charter Sch., Inc., 522 F.3d 315, 318-19 (3d Cir. 2008).

 

3 Although Iqbal described the process as a “two-pronged approach,” Ashcroft v. Iqbal, 556 U.S. 662, 679
(2009), the Supreme Court noted the elements of the pertinent claim before proceeding with that approach,
see id. at 675-79. Thus, the Third Circuit has described the process as a three-step approach. See Connelly,
809 F.3d at 787; Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 n.4 (3d Cir. 2011) (citing Santiago v.
Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)).

4 For the sake of simplicity, the Court will only refer to Miller’s Title VII claims in its analysis.

5
Case 3:20-cv-00031-KRG Document 13 Filed 04/29/20 Page 6 of 14

A. The Court Denies TTLP’s Motion to Dismiss Miller’s Failure to Accommodate Claims

Title VII requires that employers make reasonable accommodations for their employees’
religious beliefs and practices, unless such accommodations would impose an “undue hardship”
on the employer. 42 U.S.C. §§ 2000e2(a)(1), 2000e(j). Failure to make a reasonable accommodation
is a violation of Title VII. Id.

1. The Parties’ Arguments

TTLP advances two arguments in support of its Motion to Dismiss Miller’s failure to
accommodate claims: (1) Miller lacks a sincere religious belief for ATTLP to accommodate; and
(2) accommodating Miller's professed beliefs constitutes an undue hardship as a matter of law.

TTLP argues that if a plaintiff who claims failure to accommodate acts in a manner
inconsistent with their professed religious beliefs, those beliefs cannot actually be sincere, and
therefore the plaintiff can have no claim for failure to accommodate a sincere religious belief.
(ECF No. 6 at 15-16.) Miller alleges that, at all times relevant, she has maintained the sincere
religious belief that she cannot work Sundays. (Id. at 16.) However, the Complaint does not
allege that she refused to work on November 12, 2017, because of her belief, but rather because
she was sick. (Id.) This is an admission that Miller would have worked on Sunday had she not
been sick, and Miller therefore acted in a manner inconsistent with her professed sincere religious
beliefs. (Id.) Miller's actions demonstrate, as a matter of law, that she only had a preference for
not working on Sunday, not a sincere religious belief, and therefore she fails to state a claim. (Id.)

TTLP also argues that the hardship it would have to impose on its other employees in
order to accommodate Miller’s preference to avoid working Sundays constitutes an undue

burden as a matter of law and Title VII therefore did not require it to accommodate Miller. (Id.
Case 3:20-cv-00031-KRG Document 13 Filed 04/29/20 Page 7 of 14

at 17.) Title VII does not require TTLP to compromise the rights of one employee to accommodate
the rights of another, as would have been required to accommodate Miller’s preference, and TTLP
therefore had no obligation to schedule Miller on days other than Sundays. (ld.) As-
accommodating Miller would be an undue hardship as a matter of law, Miller’s claim fails. (Id.)

Miller responds that she states a plausible claim of failure to accommodate because the
Complaint establishes her sincere religious beliefs and does not establish that accommodating
those beliefs would be an undue hardship as a matter of law. (ECF No. 8 at 5.) The Complaint
does not demonstrate that she acted in a manner inconsistent with her sincere religious beliefs.
(Id.) Miller had never worked on a Sunday throughout the course of over eleven years with TTLP,
and when TTLP informed her that she would have to begin working Sundays, she reiterated her
religious objection to doing so. (Id. at 5-6.) Further, November 12, 2017, was the first Sunday she
was ever scheduled to work, and even though she called out sick that day, rather than objecting
on religious grounds, she was not admitting her willingness to work on Sundays. (Id. at 6.)
Miller’s allegations that she had informed TTLP of her objection, TTLP’s failure to accommodate
that objection, and TTLP’s subsequent termination of her employment all make out a plausible
claim of failure to accommodate. (Id. at 6-7.)

Miller further argues that although permitting an employee to be off of work every
Sunday may constitute an undue hardship, it is not an undue hardship as a matter of law. (Id. at
7.) The Third Circuit requires evidence to demonstrate that such a request imposes an undue
hardship and the district courts must examine the specific facts of each case to determine whether
such a hardship exists. (Id. at 8.) For over eleven years, TTLP had accommodated Miller's beliefs,

demonstrating that it did not impose an undue hardship. (Id. at 8-9.) There are factual questions
Case 3:20-cv-00031-KRG Document 13 Filed 04/29/20 Page 8 of 14

remaining in the case that must be resolved to determine whether an undue burden existed, so
dismissing Miller’s claims at this stage is inappropriate. (Id. at 9-13.)

2. Miller Has Pleaded a Title VII Claim for Failure to Accommodate

To withstand a motion to dismiss, a plaintiff must plead factual allegations that make the
following elements plausible:5 (1) she has a sincere religious belief that conflicts with a job
requirement; (2) she told the employer about the conflict; and (3) she was disciplined for failing
to comply with that conflicting requirement. Wilkerson, 522 F.3d at 319. TTLP disputes that Miller
has pleaded the first and third elements of her prima facie case; TTLP does not dispute that Miller
informed it of her beliefs.

a. Miller’s Complaint Plausibly Pleads Her Sincere Religious Belief

TTLP’s argument that Miller does not have a sincere religious belief rests upon its reading
of the Complaint and can be summarized by the following syllogism: (1) Miller did not work on
November 12, 2017, because she was sick; (2) had she not been sick, Miller would have worked
on that day; and (3) because Miller would have worked that day had she not been sick, she does
not have a sincere religious belief that Sundays are a day of rest. (ECF No. 6 at 16.)

This, however, is a misreading of the Complaint. Although Miller does allege that she
called off from work on November 12, 2017, because she was sick, this is not an admission that
she would have worked had she not been ill. (ECF No. 1-1 { 29.) While it may be a reasonable

inference that Miller only had a preference not to work on Sundays and that she was willing to

 

5 The Court notes that Title VI plaintiffs, at the motion to dismiss stage need not even plead the requisite
prima facie case that would be required at the summary judgment stage. All that is required is to plead
facts that, viewed in her favor, state a plausible claim of discrimination. Connelly, 809 F.3d at 791. However,
the Court uses those elements as a framework for its analysis.

8
Case 3:20-cv-00031-KRG Document 13 Filed 04/29/20 Page 9 of 14

work that day if she had not been sick, it is not the only reasonable inference that may be drawn
from the Complaint. It is also a reasonable inference that Miller held a sincere religious belief
that Sunday was a day of rest. (See id. {] 19-30.) The fact that the Complaint states that Miller
did not work Sunday because she was sick does not mean that she would have worked had she
not been sick—the two are not mutually exclusive. Finally, the sincerity of a religious belief is a
question for the fact finder, not for the Court at this stage in the litigation. EEOC v. Aldi, Inc., No.
06-cv-1210, 2008 WL 859249, at *6 (W.D. Pa. Mar. 28, 2008). Accordingly, the Court holds that
Miller has plausibly pleaded that she held a sincere religious belief that she could not work
Sundays.

b. TTLP’s Undue Burden Arguments Are Premature

Undue burden or hardship is a defense to a failure to accommodate claim, and an undue
burden is one that imposes a more than de minimis burden on the employer; it falls to the
employer to show that the burden of accommodation is undue. Webb v. City of Philadelphia, 562
F.3d 256, 259-60 (3d Cir. 2009). This is a case-specific, factual inquiry, which looks to both the
fact of the undue hardship as well as its magnitude. Id. at 260. Although an accommodation can
be an undue hardship as a matter of law, see Webb, 562 F.3d at 258, the undue burden analysis
only comes into play once the plaintiff has stated a prima facie case, and at the motion to dismiss
stage, the plaintiff need only plead a plausible claim, a lower standard that a prima facie case. See
Connelly, 809 F.3d at 791; Wilkerson, 522 F.3d at 319. Because she has sustained her pleading
burden, she does not need to plead that she asked for an accommodation or that any

accommodations were not unduly burdensome.
Case 3:20-cv-00031-KRG Document 13 Filed 04/29/20 Page 10 of 14

The cases TTLP cites in support of its argument that accommodating Miller would have,
as a matter of law, required an undue hardship, support this Court’s determination that TTLP’s
arguments are untimely. Without exception, each case TTLP cites involved litigation well past
the motion to dismiss stage, and all but one involved either summary judgment decisions or
appeals of summary judgment decisions. (See ECF No. 6 at 17-18.) Accordingly, the Court holds
that Miller has stated a plausible Title VII claim of failure to accommodate.

Miller has stated a Title VII claim of religious discrimination under a theory of failure to
accommodate and the Court denies TTLP’s Motion to Dismiss to the extent it seeks to dismiss
Counts I and III of Miller’s Complaint.

B. The Court Denies TTLP’s Motion to Dismiss Miller’s Disparate Treatment Claims

Title VII also prohibits employers from treating employees with certain religious beliefs
differently than those with differing religious beliefs. 42 U.S.C. § 2000e—2(a)(1). To withstand a
motion to dismiss, a plaintiff must plead facts giving rise to a plausible claim of discrimination,
that she: (1) is a member of a protected class; (2) is qualified for the position; (3) suffered an
adverse employment action; and (4) under circumstances that give rise to an inference of
unlawful discrimination. Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410-11 (3d Cir. 1999). To
properly plead the fourth element, a plaintiff may, but is not required to, show that similarly
situated individuals outside her class received more favorable treatment. Anderson v. Wachovia
Mortg. Corp., 621 F.3d 261, 273 (3d Cir. 2010).

1. The Parties’ Arguments

TTLP argues that Miller's claim fails because she has not identified any similarly situated

employees who received more favorable treatment. (ECF No. 6 at 19.) TTLP contends that, to

10
Case 3:20-cv-00031-KRG Document 13 Filed 04/29/20 Page 11 of 14

state a claim of disparate treatment under Title VIL, a plaintiff must show that he or she was fired
under circumstances giving rise to an inference of unlawful discrimination and that Miller’s
Complaint does not give rise to such an inference. (Id.) Miller’s claims are premised on the theory
that she received different treatment from similarly situated individuals, but she fails to identify
any individuals who are similarly situated and received better treatment. (Id.) Because Miller
has not pleaded any facts that give rise to an inference of discrimination, her disparate treatment
claims must fail. (Id. at 19-20.)

Miller replies that she has alleged sufficient facts to give TTLP notice of her claims, as well
as those she alleges were treated differently than she. (ECF No. 8 at 14.) TTLP possesses the
documentation and records that make substantiating Miller’s claims possible, and therefore they
are able to respond to Miller’s claims. (Id. at 14-15.) To require Miller to plead specific actions
taken by TTLP that favored other employees is unrealistic and not required at this stage in the
litigation. (Id. at 15.) Courts in this district have permitted Title VII claims to proceed without
identification of specific comparators, and Miller need not present more specific allegations than
she already has to state a claim. (Id. at 15-16.)

2. Miller’s Allegations Give Rise to an Inference of Discrimination

TTLP does not dispute that Miller is a member of a protected group (a religious person),
or that she was qualified and suffered an adverse employment action. (See ECF No. 6 at 19.) TTLP
argues that Miller's allegations fail at the fourth element: the inference of discrimination. (Id.)

TTLP contends that when a plaintiff bases her claim ona theory that similarly situated individuals

11
Case 3:20-cv-00031-KRG Document 13 Filed 04/29/20 Page 12 of 14

received favorable treatment from the employer, the plaintiff must identify those individuals and
the favorable treatment. (Id.)

Miller’s pleadings, construed in her favor, raise an inference of unlawful discrimination
and disparate treatment. For over eleven years, TTLP accommodated Miller’s religious beliefs
and did not schedule her to work Sundays. (ECF No. 1-1 J 23.) When TTLP informed Miller that
she would have to start working Sundays, she reiterated her religious objections, and TTLP told
her she would still have to work Sundays when scheduled. (Id. I] 25-27.) Miller missed the first
Sunday she was scheduled to work due to illness, had a doctor's note for that absence, and called
off in conformance with TTLP’s procedures, but TTLP fired her two days after she missed her
first ever Sunday shift. (Id. {J 28-31, 59.) Finally, Miller pleads, upon information and belief,
that other similarly situated employees were not terminated after missing one shift. (Id. {[ 60.)

These allegations are sufficient to state a plausible claim of disparate treatment. The
fourth element, the inference of discrimination, is, at the motion to dismiss stage, an “easy
burden” to carry. Finn v. Porter’s Pharm., No. 15-cv-661, 2015 WL 5098657, at *3 (W.D. Pa. Aug.
31, 2015). Miller need not plead specifics of similarly situated individuals receiving favorable
treatment so long as she has pleaded facts that are adequate to create an inference that the
employment discrimination was based on unlawful criteria. See Pivorotto v. Innovative Sys., Inc.,
191 F.3d 344, 355 (3d Cir. 1999). Further, in the related context of age discrimination, a plaintiff
need not show, as part of a prima facie case, that her employer replaced her with someone outside
of her protected class. O’Connor v. Consol’d Coin Caterers Corp., 517 U.S. 308, 311-12 (1996). At the
motion to dismiss stage, Miller need not even establish the requisitie prima facie case that

defeating summary judgment would entail—her burden is lower. Connelly, 809 F.3d at 791.

12
Case 3:20-cv-00031-KRG Document 13 Filed 04/29/20 Page 13 of 14

Miller’s allegations give rise to a plausible inference that she was treated less favorably than
others not of her religion, and the Court accordingly denies TTLP’s Motion to Dismiss her Title
VII disparate treatment claims, Count II and Count IV.
VII. Conclusion

For the forgoing reasons, the Court holds that Miller has stated plausible claims for
religious discrimination in violation of Title VII under a theory of both failure to accommodate
and disparate treatment and accordingly denies TTLP’s Motion to Dismiss.

An appropriate order follows.

13
Case 3:20-cv-00031-KRG Document 13 Filed 04/29/20 Page 14 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

LINDA MILLER, ) Case No. 3:20-cv-31

)

Plaintiff, ) JUDGE KIM R. GIBSON
)
Vv )
)
TITHONUS TYRONE, L.P., )
)
Defendant. )

ir ORDER
AND NOW, thise/ _day of April, 2020, after consideration of Defendant Tithonus Tyrone

L.P.’s Motion to Dismiss Plaintiff Linda Miller’s Title VII and PHRA claims (ECF No. 6), and for
the reasons in the accompanying Memorandum Opinion, IT IS HEREBY ORDERED that the

Motion is DENIED.

   

BO
4 & Seif

KIM R. GIBSON
UNITED STATES DISTRICT JUDGE

 

 
